OPINION.
Littleton:
The facts in this proceeding are stipulated and the only issue presented is whether the liquidating dividend in excess of the cost of the 17 shares of stock of the Kavanaugh-Farrell Co., which was dissolved in 1920, is subject to the normal tax. The Commissioner held that it was and the petitioner claims that this was an error. The Board has heretofore held that under the provisions of the Revenue Act of 1918 a liquidating dividend is subject to both the normal and surtax. See Appeal of John K. Greenwood, 1 B. T. A. 291, and Appeal of J. E. Chandler, 3 B. T. A. 146.

Judgment will be entered for the Commissioner.